Exhibit 10.14.2
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”) is
made and entered into as of November 20, 2008, by and between CNA Financial
Corporation, a Delaware corporation (the “Company”), and Stephen W. Lilienthal
(the “Executive”), as a further amendment to that certain Employment Agreement
between the Executive and the Company, dated as of October 26, 2005 (“Original
Employment Agreement”), as amended by that certain amendment to employment
agreement (the “First Amendment”) made and entered into as of August 20, 2008
(the Original Employment Agreement, as so amended, the “Employment Agreement”):
WITNESSETH:
     WHEREAS, the parties wish to amend the Employment Agreement in certain
respects to reflect a certain change in the terms and conditions of Executive’s
employment as further provided hereinbelow;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is covenanted and agreed by the Executive and the Company as
follows:
     1. Notwithstanding any provision in the Employment Agreement to the
contrary, the Term of Executive’s employment is hereby amended so that it is to
expire on January 1, 2009.
     2. Except for preserving the definition of a “CEO Succession,” Section 3(a)
of the First Amendment is hereby stricken in its entirety and shall be of no
further force or effect.
     3. Upon the expiration of the Term of Executive’s employment on January 1,
2009, Executive shall be deemed to have retired from the Company and the
provisions of Sections 3(b) and 4 of the First Amendment shall continue to apply
except as expressly provided below:
          (a) the amounts owing to Executive pursuant to Sections 3(b) and
4(d)(i) of the First Amendment shall include amounts reflecting the applicable
contributions Executive would have otherwise received pursuant to Section 3(f)
of the Original Agreement if Executive’s employment had continued through
June 8, 2009, namely, the Employer Basic Contribution and the Fixed Match
Contribution under the SES-CAP, which amounts shall be calculated as though the
entire amounts owing to Executive pursuant to Sections 3(b) and 4(d)(i) of the
First Amendment were “Compensation” that exceeds the “Tax Limits,” as both such
terms are defined in such plan, and as if Executive had deferred the maximum
percentage of such amounts permitted under such plan;
          (b) the amounts owing to Executive pursuant to Sections 3(b) and
4(d)(i) of the First Amendment, as increased by the amounts set forth above in
Section 3(a) of this Second Amendment, shall be payable in a lump sum upon
Executive’s separation from service, provided, however, such payment may be
subject to postponement pursuant to the provisions of Section 6 of the First
Amendment;

 



--------------------------------------------------------------------------------



 



          (c) the post-termination period described in Section 4(d)(ii) of the
First Amendment shall expire on January 1, 2012, rather than June 8, 2010;
          (d) the post-termination period described in Section 4(d)(iii) of the
First Amendment shall expire on January 1, 2012, rather than June 8, 2012; and
          (e) the provisions of Section 6 of the First Amendment relating to
compliance with Section 409A of the Code shall remain in effect, and in order to
implement such provisions, all amounts payable to Executive pursuant to Sections
3(b) and 4(d)(i) of the First Amendment and Section 6.3(a)(ii) of the Original
Agreement following the termination of his employment on January 1, 2009 that
would otherwise be payable before July 1, 2009 shall be deferred and paid in a
lump sum on the first payroll date following July 1, 2009.
     4. The Company shall pay any professional fees incurred by the Executive to
negotiate and prepare this Second Amendment, grossed up to the extent any amount
is taxable to him.
     5. The Employment Agreement is ratified, affirmed and continued, as amended
by this Second Amendment. All capitalized terms used, but not defined, herein
shall have the meanings ascribed thereto in the Employment Agreement.
     IN WITNESS WHEREOF, the parties have entered into this Second Amendment
effective as of the date first set forth above.
CNA FINANCIAL CORPORATION

         
By:
  /s/ Robert M. Mann
 
    Printed Name: Robert M. Mann     Title: Senior Vice President & Deputy
General Counsel    

STEPHEN W. LILIENTHAL

     
/s/ Stephen W. Lilienthal
 
   

2